Simmons, C. J.
Where a cause involving both questions of law and fact is submitted, without the intervention of a jury, to the judge of a superior court, and the trial of the issue therein made results in a finding in favor of the plaintiff, and upon writ of error to such judgment the only assignment of error is a general one not specifying how ®r wherein the trial judge erred in his judgment, whether as to matter of law or as to matter of fact, such assignment of error is too general to be considered in this court, and upon motion the writ of error will be dismissed. Mayor of Brunswick v. Moore, and Hall v. Huff, 74 Ga. 409; Mutual Building & Loan Ass’n v. Glessner, 99 Ga. 747.

Writ of error dismissed.


All the Justices concurring.

Hall & Hardeman, Dessau, Bartlett & Ellis, Bacon, Miller & Brunson and Hole Smith & H. 0. Peeples, for plaintiffs in error.
Anderson & Anderson, contra.